xDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.

Response to Amendment
Claims 1, 7, 9, 10, 12, 13, 16, 17, and 19 have been amended.  Claims 3-6, 11, 14, 15, and 20 have been canceled.  Claims 1, 2, 7-10, 12, 13, and 16-19 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 Rejection, starting pg. 9 of Remarks (footnotes omitted):

Claim Rejection under 35 U.S.C. § 101

Claims 1, 2, 7-10, 12, 13, and 16-19 stand rejected under 35 U.S.C. § 101 as being directed to a judicial exception (i.e., an abstract idea) without significantly more. Applicants traverse this rejection for at least the reasons below.

Applicants submit that the pending claims are eligible for patenting and that the rejection under § 101 rejection is improper, in view precedential Federal Circuit decisions and the USPTO’s examination guidelines and procedure. The pending claims are not actually directed to any alleged judicial exception (Alice Step 1) and, even if they were, recite something significantly more than the alleged judicial exception (Alice Step 2). At both steps of the Alice analysis, Applicants submit that the Office has failed to consider the pending claim limitations as whole.

Applicants submit that when properly considered, the pending claim limitations integrate any alleged judicial exception into a non-abstract practical application that transforms a general purpose computer into a new and improved special purpose computer that provides a user with appreciable benefits over the prior art (Alice Step 1). And, there is no evidence that the combination of operations and configurations that provide the improvement constitutes well-understood, routine, and conventional activity (Alice Step 2).
P

A. The Pending Claims Are Not Directed to an Abstract Idea 

The Supreme Court’s concern that drives § 101’s exclusionary principle is one of preemption. Unlike here, the preemption concern arises when patent claims are not directed to a specific invention, but instead seek to improperly monopolize “basic tools.”2. Here, the claims clearly do not seek to tie up any alleged abstract idea (example: “determining an acquired quantity of an option based on a requested amount and a candidate list of options” or “receiving user parameters and obtaining options from a database,” as characterized by the Office at page 9 of the Final Office Action). There are innumerable possible ways to generate option candidates based on user parameters.

The Pending Claims Recite a Specific Improvement to Computing Technology and Therefore Cannot Be Directed to Abstract Ideas Under USPTO Examination Guidelines and Procedure 

The Applicants respectfully submit that the present disclosure provides for specific technical operations and configurations that transform a general purpose processor into a  specific user-guided options generation system. The options generation system enables the computer to—among other things—beneficially select a particular stock option for a user from an innumerable number of potential stock options and automatically actuate the purchase of the selected 

Representative amended claim 1—like each other pending claim—is consistent with the present disclosure and recites a system comprising: at least one processor and at least one memory including instructions. The memory stores a stock and option parameter database including a plurality of options, wherein each option of the plurality of options includes a corresponding stock identifier, a value, a multiplier, and an expiration date. The at least one memory and the instructions are configured to, with the at least one processor, cause the system to perform,

The instructions include:


    PNG
    media_image1.png
    335
    592
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    135
    581
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    557
    587
    media_image3.png
    Greyscale






    PNG
    media_image4.png
    384
    589
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    387
    611
    media_image5.png
    Greyscale


In this manner, representative claim 1—like each other pending claim— necessarily improves computing technology. Claims that are directed to improvements in technology, as here, are not directed to abstract ideas.

Respectfully, using a computer as a tool for a judicial exception is not improving computer technology itself.

Applicants acknowledge the Office’s contention, citing ¶0078 of the Application, that “a general purpose computer is used to execute the functions and where computer programs can be created by the routine work of a skilled technician or programmer.” Applicants also acknowledge the Office’s contention, citing ¶0078, that “Applicant’s own disclosure teaches using a general purpose computer to execute their functions.” However, as indicated by ¶0078 of the Application, the special purpose computer is created by configuring a general purpose computer to execute particular functions described in the Application. There is nothing generic or general purpose about unique combination of operations and configurations that the Application discloses and claims. This is confirmed by the Office’s failure to find any combination of prior art that teaches or suggests operations and configurations recited by the pending claims.

From MPEP 2106 I…
“…The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d  1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) ("[W]e note that Alappat has been superseded by Bilski, 561 U.S. at 605–06, and Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 110 USPQ2d 1976 (2014)"); Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). Lastly, eligibility should not be evaluated based on whether the claimed invention has utility, because "[u]tility is not the test for patent-eligible subject matter." Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1380, 118 USPQ2d 1541, 1548 (Fed. Cir. 2016).”

Therefore a “special purpose computer” test is no longer enough to make abstract claims patent-eligible.

Applicants also acknowledge the Office’s suggestion that the pending claims merely improve “a business process” because of improvement to options trading that results Applicants disagree. The improvements to option trading are realized only from the improvements to computing technology that are recited by the pending claims—not a business process improvement. Under Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288 (Fed. Cir. 2016), it is immaterial that the claims improve options trading.’ Applicants acknowledge that the Office attempts to distinguish Amdocs based on the particular technology recited by the claims. Applicants disagree with the Office’s treatment of Amdocs, 

Amdocs solved a technical problem of bottlenecks with their distributed architecture.  If a judicial exception is claimed, the Office looks for either a practical application or significantly more.  

2. The Pending Claims Are Similar to Those That the Federal Circuit Found Eligible as Non-Abstract

Applicants also submit that the pending claims are similar to the claims at issue in the Federal Circuit case, Trading Tech. Int’l Inc. v. CQG, Inc., which were found patent eligible subject matter under 35 U.S.C. § 101.

The patents at issue in TTI v. CQG are both directed towards an improved graphical user interface (GUI) for an electronic commodity trading program. The Federal Circuit ruled that the claimed GUI for the electronic commodity trading program was patentable subject matter under § 101 because the claims at issue “require[d] a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.” Further, the Federal Circuit recognized that ““[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”

 Applicants submit that the pending claims, much like the analogous claims at in TTI v. CQG, are patent eligible under 35 U.S.C. § 101 because they similarly require a specific structured graphical user interface paired with a prescribed functionality that enables the computer to—among other things—beneficially select a particular stock option for a user from an innumerable number of potential stock options and automatically actuate the purchase of the selected stock option, based on a graphical user input to the particular graphical user interface (GUI). This is far more than the generalized use of a computer as a tool to conduct a known or obvious process—as confirmed by the Office’s failure to identify any combination of prior art that teaches or suggests the operations and configurations of the pending claims. Instead, the pending claims provide an improvement to the capability of the computer as a whole. Accordingly, Applicants submit that the pending claims are eligible under TTI v. CQG. 

The Trading Technologies case cited above was non-precedential. Subsequent Trading Technologies precedential cases, where there was a GUI for trading, was found to be non-statutory by the CAFC.

MPEP 2106.04(a)(1) II…
“Other examples of "fundamental economic principles or practices" include:…

vii. placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019).”

Applicants also submit that the pending claims are similar to the claims at issue in the multiple other Federal Circuit cases, which were also found patent eligible subject matter under 35 U.S.C. § 101: 

Finjan, Inc. v. Blue Coat Systems, Inc, 879 F.3d 1299 (Fed. Cir. 2018); 

Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016);

McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299 (Fed. Cir. 2016); and

Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2019).

In Finjan, Inc., the Court affirmed the eligibly of claims as directed to a non- abstract idea, where the claims were directed to a method of providing computer security by scanning a downloadable and attaching results of the scan to the downloadable to form a “security profile.”  In concluding that the claims were not directed to an abstract idea, the Court recognized that the claims recite more than a mere result (i.e., providing computer security), but rather specific steps for providing computer security (i.e., generating a security profile that identifies suspicious code and linking it to a downloadable). Similarly here, the pending claims do not merely recite “determining an acquired quantity of an option based on a requested amount and a candidate list of options” or “receiving user parameters and obtaining options from a database,” as characterized by the Office. Instead, they recite specific computing operations and configurations to enable the computer to select a particular stock option for a user from an innumerable number of potential stock options and automatically actuate the purchase of the selected stock option, based on a graphical user input to a particular graphical user interface (GUI).

Respectfully, “specific computing operations and configurations to enable the computer to select a particular stock option…” is not the same as improving computer technology itself.  



Respectfully, the above are not similar.  Improving an abstract idea is not the same as improving a technology.

In McRO, Inc., the Court reversed the eligibility invalidation of claimed methods of automatic lip synchronization and facial expression animation using computer- implemented rules, because they were not directed to an abstract idea.!” In so doing, the Court held that the claimed process for animating characters using a computer was patent-eligible where it used different techniques from what animators had done before.18 The Court emphasized that a key touchstone for determining patent eligibility under § 101 is whether the claims are limited to a specific, concrete way of achieving a result in a conventional industry practice.!9 Similar to McRO, the pending claims are directed to a different way of selecting and an actuating a stock option trade. Also similar to McRO, the result is achieved using unique techniques that enable the computer to select a particular stock option for a user from an innumerable number of potential stock options and automatically actuate the purchase of the selected stock option, based on a graphical user input to a particular graphical user interface (GUI). The pending claims do so in a way that is a substantial departure from the conventional practice of having users manually evaluate numerous potential options trades.

In Core Wireless Licensing S.A.R.L., the Court affirmed the eligibility of claims as directed to a non-abstract idea, where the claims were directed to an improved user interface. In particular, the Court noted that the claims were directed to a particular manner of achieving the user interface and recited a specific improvement over prior systems.?! The pending claims falls squarely within the realm of Core Wireless Licensing, as they too recite a particular manner of achieving a user interface, which—in combination with the other operations and configurations— provides a specific improvement over conventional manners of manually evaluating numerous potential options trades.



The above cases solved technical problems (e.g. 3-D animation, GUI improvement)  Applicant claims recite judicial exceptions that are not a technical improvement.

USPTO Examination Guidelines and Procedure Confirm That the Pending Claims Are Not Actually Directed to an Abstract Idea

Notwithstanding the Federal Circuit’s decision above, Examiners are to rely on the groupings of abstract ideas in the 2019 PEG as the primary tool for identifying abstract ideas, such that a claim is found to “recite” an abstract idea if at least one limitation in the claim falls within at least one of the following groupings:
Mathematical Concepts;
Mental Processes; and
Certain Methods of Organizing Human Activity.

Here, the Office suggests that representative claim 1 recites limitations that fall within two of these groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, and Mental Processes.

Even assuming, only for the sake of argument, that the pending claims do recite the alleged abstract idea, Applicants submit that the pending claims are not actually directed to the alleged abstract idea.

The 2019 PEG specifically requires the Office to—for each pending claim— “evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” “When the exception is so integrated, then the claim is not directed to a judicial exception.”

The Federal Circuit’s decision in Data Engine Techs. LLC v. Google LLC, 906 F.3d 999 (Fed. Cir. 2018) is consistent with the 2019 PEG and underscores that the pending claims recite a sufficient practical application of any alleged judicial exception. In Data Engine Techs. LLC, the Federal Circuit appropriately acknowledged that there is a difference between claims that merely recite abstract subject matter and claims that are actually directed to abstract ideas. Despite the claims reciting certain concepts that existed prior to the claimed invention, the Court noted:



In view of the above, Applicants submit that the Office has erroneously determined that the pending claims do not integrate a practical application. This is because when evaluating the pending claims as a whole, it is clear that numerous limitations impose meaningful limits on the alleged abstract subject matter, and these limits pose absolutely no risk of monopolizing the alleged judicial exception (example: “determining an acquired quantity of an option based on a requested amount and a candidate list of options” or “receiving user parameters and obtaining options from a database,” as characterized by the Office at page 9 of the Final Office Action).

A combination of abstract elements, however, is still abstract.

For example, amended representative claim 1 uniquely provides for the (i) rendering of a specific graphical user interface (GUI) components, (ii) receiving a specific user input via the GUI components (example: a particular drawing), (iii) performing, based on the user input, specific operations to—for each stock option in a set of stock options—divine a downside risk of the option, an acquired quantity of the option, and a theoretical yield of the option, and (iv) in response to certain conditions, perform specific operations to select an appropriate stock option, output a graphical representation of the stock option via the GUI, and automatically actuate a purchase of a suitable stock option.

In this manner, claim 1 as a whole—like each other pending claim—practically applies the alleged judicial exceptions to enables the computer to beneficially select a particular stock option for a user from an innumerable number of potential stock options and automatically actuate the purchase of the selected stock option, based on a graphical user input to the particular graphical user interface (GUI). Therefore, claim 1—like each other pending claim—is not actually directed to an abstract idea.

From MPEP 2106.05(a) I…
improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691.” 

Using a GUI as a tool for a judicial exception is not enough to make abstract claims statutory.

Applicants acknowledge the Office’s suggestion, citing ¶0078 of the Application, that the pending claims do not provide a practical application because they “amount|] [to] no more than the mere instructions to apply the exception using a generic computer component.” Applicants disagree with the Office’s analysis.

Again, the Office ignores the limitations of each claim as a whole in making this conclusion. There is nothing “generic” about the combination of operations and configurations recited by the pending claims. This is again confirmed by the lack of prior art teaching or suggesting the combination of operations and configurator recited. Further, the pending claims emphasize a specifically structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure, which addresses and resolves a specifically identified problem in the prior state of the art.  Importantly, this specially structured GUI falls outside of the judicial exceptions identified by the Office and instead serves to integrate the remainder of each pending claim into the practical application explained above.

With the above in mind, representative claim 1—like each other pending claim—recites a practical application similar to other practical applications conferring eligible in the USPTO’s example claims.

Claim 3 of Example 46 in Appendix 1 to the October 2019 Subject Matter Eligibility (SME) Update is illustrative. In summary, claim 3 of Example 46 recites steps for (a) causing animals to enter a sorting gate, (b) obtaining animal-specific information, (c) analyzing the animal-specific information, and (d) automatically operating a sorting gate to send a control signal to the sorting gate to route the animal into a holding pen when the analysis indicates that the animal is exhibiting an aberrant behaver pattern.



Similarly here, representative claim 1—like each other pending claim— practically applies the alleged judicial exceptions (including alleged methods of organizing human activity) by automatically actuating a purchase (the beneficial, corrective action) of an option trade in response to user input (example: a particular user drawing) received via a particularly rendered graphical user interface in combination with the prescribed functionality for selecting a stock option having a highest theoretical yield.

Respectfully, Example 46 had a sorting gate that was operated by a processor sending a control signal to the sorting gate when an animal is exhibiting an aberrant behavior.  This is not the same as purchasing an option trade in response to a user input, which is itself abstract.

The Office disagrees with Applicants comparison of claim 1 to Example 46 because “[t]here is a difference between physically controlling a gate to route animals and performing an abstract step of automatically purchasing an option trade.” Applicants submit that the Office’s attempt to differentiate Example 43 is unsupportive of the rejection. Despite the claims’ different fields, there is no practical difference for purposes of the analysis because automatically executing a purchase of a stock option and controlling a gate—in combination with the respective claims as a whole—both integrate the alleged judicial exception into a practical application in a specific and unique manner that provides appreciable and practical benefits over the prior art. Further, the Office’s analysis ignores claim 1’s specifically structured GUI paired with prescribed functionality directly related to the GUI to address and resolve the specifically identified problem in the prior art.

Applicant’s claims are not about livestock or controlling sorting gates. The rejection points out the grouping of abstract ideas the claims fall under.

Claim 1 of Example 42 of the USPTO’s Subject Matter Eligibility Examples is also illustrative. In Example 42, the patent sought to solve problems attendant to timely and efficiently monitoring patient medical records. Claim 1 of Example 42 recites: A method comprising:

a) storing information in a standardized format about a patient's condition in a plurality of network-based non-transitory storage devices having a collection of medical records stored thereon;

b) providing remote access to users over a network so any one of the users can update the information about the patient’s condition in the collection of medical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users;

c) converting, by a content server, the non-standardized updated information into the standardized format,

d) storing the standardized updated information about the patient’s condition in the collection of medical records in the standardized format;

e) automatically generating a message containing the updated information about the patient’s condition by the content server whenever updated information has been stored; and

f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information.

Example 42 states that claim 1’s recitation of “a method that allows for users to access patients’ medical records and receive updated patient information in real time from other users which is a method of managing interactions between people” recites a method of organizing human activity. However, Example 42 finds that claim 1 nevertheless recites a combination of additional elements that integrates the identified method of organizing human activity into a patent eligible practical application “by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.”°6 “All users can quickly be notified of any changes without having to manually look up or consolidate all of the providers’ updates,” which “ensures that each of a group of health care providers is always given immediate notice and access to changes so they can readily adapt their own medical treatment strategy ... .”

Representative claim 1—like each other pending claim—is similar, in that it recites a combination of elements that integrate the alleged judicial exceptions into a practical application, which allows a user to identify in real time a suitable stock option for an underlying stock according to the user’s investment strategy without having to manually study inoperable numbers of available stock options.

Accordingly, Applicants submit that the pending claims are not actually directed to a judicial exception and are therefore eligible for patenting.

From applicant’s argument above…
allows a user to identify in real time a suitable stock option for an underlying stock according to the user’s investment strategy without having to manually study inoperable numbers of available stock options.”<<

Identifying stock option for a user’s investment strategy is a fundamental economic practice in the area of hedging.

B. The Pending Claims Recite Significantly More Than Any Alleged Abstract Idea

Even assuming, only for the sake of argument, that the pending claims are directed to an abstract idea, they nevertheless recite something significantly more than the abstract idea itself.

In determining whether the pending claims recite something significantly more than the alleged abstract idea, the Office must consider the elements of each claim both individually and as an ordered combination to determine whether the additional elements transform the nature of the claim into a patent eligible application.

This “second step of the Alice test is satisfied when the claim limitations involve more than performance of well-understood, routine, [and] conventional activities previously known to the industry.” And, as the Federal Circuit clarified in Berkheimer, “[t]he question of whether a claim element or combination of elements is well-understood, routine and conventional to a skilled artisan in the relevant field is a question of fact.” Further, in complying with Berkheimer, the USPTO has reminded that the elements must be considered individually and in combination.”

Applicants submit that the Office’s determination that the pending claims fail to recite something significantly more than the alleged abstract idea is incorrect for at least two reasons. First, the Office has cited no evidence that the combination of operations and configurations recited by the pending claims is well-understood, routine, and conventional activity previously known to the industry. Second, in evaluating whether the combination operations and configurations recited by the pending claims is well- understood, routine, and conventional activity, the Office must consider the claims as whole. The Office has failed again failed to do so.

The rejection is not based on well-understood, routine, and conventional.

There is simply no evidence that that claim 1 as whole recites a combination of operations and configurations that is well-understood, routine, and conventional activity previously known to the industry. For example, in the 

Applicants submit that the Office is improperly side-stepping the proper inquiry under Berkheimer by suggesting that the Berkheimer inquiry is optional. For example the Office states that its subject matter eligibly rejection “is not based on well- understood, routine, and conventional activity.” The Office further suggests that the MPEP makes Berkheimer’s factual determination optional. The Office cites no authority or guidance in support of its suggestion.

Nor can it. The Federal Circuit is clear that “[t]he second step of the Alice test is satisfied when the claim limitations involve more than performance of well-understood, routine, [and] conventional activities previously known to the industry.” Accordingly, to resolve the second step of the Alice test, the Office must make a factual determination on whether the pending claim limitations involve more than performance of well- understood, routine, [and] conventional activities previously known to the industry. Indeed, the USPTO’s April 19, 2018 Memorandum on Changes in Examination Procedure specifically guides this factual determination.

Applicant is arguing that their claims provide significantly more.  The additional elements, however, cannot themselves be abstract.  The disclosure teaches using a general purpose computer and there are no additional elements claimed that would make the abstract claims statutory.

Applicants acknowledge the Office’s citation to the Decision on Request for Rehearing (Ex parte Reddy, Appeal No. 2017-001071), for the proposition that “an Examiner is not compelled by Berkheimer or USPTO Memorandum to make or rely on such findings.”*” Applicants submit that Ex parte Reddy is inapposite because the Board found the Applicant had waived its arguments under Berkheimer. In particular, the Board in Ex parte Reddy acknowledged that “Appellants were free to argue that the elements of the claims represent technology improvements which are not well- understood, routine, and conventional activity, but Applicants chose not to do so.”

Unlike in Ex parte Reddy, Applicants here expressly challenge the Office’s conclusion that the pending claims fail to recite something significantly more than the alleged judicial exception and contend that the present disclosure and pending claims themselves constitute evidence that that the pending claims 

Using a GUI as a tool for a judicial exception is itself abstract.

Accordingly, Applicants submit that the pending claims recite significantly more than any alleged judicial exception and are therefore eligible for patenting.

Finally, Applicants note that the pending claims are directed to systems and methods. Under the machine-or-transformation test, a claimed process may be patent- eligible under §101 if (1) it is tied to a particular machine or apparatus, or (2) it transforms a particular article to a different state or thing! While Applicants acknowledge that the machine-or-transformation test is not the sole test for determining eligibility under 8101, the machine-or-transformation test is a useful and important clue, and an investigative tool, that underscores the eligible nature of the pending claims in the instant case.

Here, the systems and methods of the pending claims are tied to a processor and recite a specific transformation, for example, of particular user input into a stock option having a highest value for a theoretical yield and an automatic actuation of a purchase of an option corresponding to the highest option. As such, the machine-or-transformation test also supports that the pending claims recite patent-eligible subject matter.
For all of these reasons and the reasons set forth in Applicants” prior responses, Applicants submits that the pending claims are patent eligible under 35 U.S.C. § 101. Applicants therefore request the Office to reconsider and withdraw this rejection.

Applicant cites above claim elements as providing either a practical application or significantly more.  However, the elements recited are themselves abstract.  A judicial exception is not an additional element.  A combination of abstract elements is still abstract.  Using a computer as a tool for a judicial exception as claimed is not improving computer capabilities.  Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.

Claim Objections
Claim 12 is objected to because of the following informalities: the step “an amount field for a monetary amount… on the stock;;” has two semi-colons.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 7-10, 12, 13, and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 2, 7-10, 12, 13, and 16-19 are directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 12 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.  Claim 12 recites the limitations of:
A computerized method comprising:
rendering, by a processor, a first component of a graphical user interface (GUI) on a display screen of a user device of a user, wherein the first component of the GUI includes:
a stock field for a stock identifier of a stock and
an amount field for a monetary amount that the user is willing to risk on the stock;;
	receiving, by a processor, from the user, via the first component of the GUI, the stock identifier;
	in response to the receipt of the stock identifier, rendering, by the processor, a second component of the GUI on the display screen of the user device, wherein,
		the second component of the GUI includes a graph for the stock and the graph includes a first axis corresponding to a date range and a second axis corresponding to a range of values for the stock;
	receiving, by the processor, from the user via the second component of the GUI, a drawing of a stock projection line on the graph on the display screen;
	determining, by the processor, a future value and a future date based on the user-drawn stock projection line;
obtaining, by the processor, a set of options based on the stock identifier from a stock and option parameter database, wherein the stock and option parameter database includes a plurality of options, and wherein each option of the plurality of options includes a corresponding stock identifier, a value, a multiplier, and an expiration date;
for each option of the set of options,
calculating, by the processor, a one-standard-deviation downside risk d of the option as the monetary amount a that the user is willing to risk;
in response to an expiration date of the option being after the future date, determining, by the processor, an acquired quantity of the option based on the requested amount, wherein,

    PNG
    media_image6.png
    29
    274
    media_image6.png
    Greyscale

X is the value of the option, and
m is the multiplier of the option;
in response to the acquired quantity being greater than zero, determining, by the processor, a theoretical yield value-based on a difference between a theoretical future yield and a theoretical present value y, wherein,

    PNG
    media_image7.png
    44
    160
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    47
    343
    media_image8.png
    Greyscale


c is a close window,
r is a required rate of return determined from a risk-free rate of the stock less a yield, wherein the risk-free rate of return is determined a theoretical rate of return of investment with zero risk, and the yield is an amount by which the stock is degraded over time,
S represents a present value of the stock,
σ represents volatility of the stock.
T is the current date.
t is the future date, and
h = t — T; and
in response to the theoretical yield being greater than a beginning value, adding, by the processor, the option to a candidate list;
selecting, by the processor, from among the options in the candidate list, an option having a highest value for the theoretical yield;
outputting, by the processor, a graphical representation of the selected option via the GUI on the display screen; and 
automatically actuating, by the processor, a purchase of an option corresponding to the highest option.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above (note the equations could not be bolded but are also abstract), which covers performance of the limitation as a fundamental economic practice (e.g. obtaining a set of options, where options are financial instruments that can be used for hedging and mitigating risk) and commercial interaction (automatically actuating a purchase of an option).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the Step 2A-Prong 1: YES. The claims are abstract)
Claim 12 also recites mathematical formulas and calculations.  These are abstract under Mathematical Processes grouping of abstract ideas.  See MPEP 2106.04(a)(2) I B, where equations recited in a claim have been shown to be abstract and 2106.04(a)(2) I C where mathematical calculations have also been shown to be abstract.
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a processor, a memory, display screen, a user device (Claim 1);  a processor, display screen, and a user device (claim 12).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification, para. [0078], where a general purpose computer is used to execute the functions and where computer programs can be created by the routine work of a skilled technician or programmer.  The graphical user interface is software for displaying stock information.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 12 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 2, 7-10, 13, and 16-19 further define the abstract idea that is present in their respective independent claims 1 and 12 and thus correspond to Certain Methods of Organizing Human Activity and Mathematical Concepts and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Claims 7, 8-10, 16-19 are themselves reciting abstract elements.  Claim 2 has a speaker of the user device, but this is also just a computer component and claimed at a high level of generality.  Claim 13 is similar 
Therefore, the claims 2, 7-10, 13, and 16-19 are directed to an abstract idea.  Thus, the claims 1, 2, 7-10, 12, 13, and 16-19 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Search
A prior art search was conducted but does not result in a prior art rejection at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693